DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Examiner Note
This final office action will replace the previous final office action mailed out on 11/28/2022.
Response to Amendment
The amendment filed on 09/30/2022 has been entered. Claims 35, 38-39 and 42-68 remain pending in the application and claims 1-34, 36-37 and 40-41 are cancelled.
Claim Objections
Claims 38-39, 42 and 56 objected to because of the following informalities:  Claims 38-39, 42 and 56 depend on the cancelled claim 37. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 38-39 and 42-57 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the claim 35 lines 20-21 recited “wherein the monitoring system does not control the operation of the detection system and/or the monitoring system does not affect the operation of the detection system” and examiner could not find any support in the specification for this new limitation.  Claims 38-39 and 42-57 depend on claim 35 so they are also inherence for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58-59, 61-62, 64-65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Kopp US 20160131788 in view of Brunetti et al. US 20090237247.
Regarding claim 58, Kopp teaches A method of logging detection events related to a detection system including a warning device that in use modifies its status to indicate a detection event when the detection system detects a detectable object (Kopp US 20160131788 paragraph [0044]; [0052]-[0054]; [0071]-[0075]; As another aspect, the access opening permits an object to be present at the access opening, the arrangement including a presence sensing arrangement configured to determine presence of the object at the access opening. As another aspect, the processor is configured to modifying the safety response as a function of the determined presence of the object. As another aspect, the presence sensing arrangement includes at least one photoelectric emitter-detector device. As another aspect, the object is a person (par 73). As some other aspects, the following are provided: a magnetic resonance compatible apparatus capable of detecting and recording the occurrence of ferromagnetic objects entering the MRI room. The apparatus includes an optical ferromagnetic incident logger and an augmented ferromagnetic detector array. The optical ferromagnetic incident logger is activated by the specially augmented ferromagnetic detector array when a ferromagnetic object attempts to enter the MRI magnet room and visually records images immediately before the attempted entry as well as immediately after the incident (par. 74).).
Kopp do not explicitly teach the method comprising the steps of: receiving operating information from a detection system on a monitoring system; presenting to a user information relating to the detection system with the monitoring system; 731152592.1modifying the presented information in accordance with the status of a warning device associated with the detection system to alert the user when the warning device indicates a detection event; a user operating a user interface to indicate whether the detection event was the result of an unintentional action or an intentional action in response to the presentation of the detection event; whereupon data relating to the detection event is automatically stored in a memory unit if the detection event has been indicated through the user interface to be the result of [[an]] the unintentional action.
Brunetti et al. teach the method comprising the steps of: receiving operating information from a detection system on a monitoring system; presenting to a user information relating to the detection system with the monitoring system (Brunetti et al. US 20090237247 abstract; paragraph [0008]-[0009]; [0025]-[0028]; [0030]; [0038]; [0045]; [0047]; [0051]-[0054]; [0059]-[0064]; figures 1-6 and 9; Referring to the drawings, a remote area monitoring system (hereinafter "RAMS") is indicated generally 10 in FIG. 1. The RAMS includes an overhead module 12 in which is mounted a sensor suite 14 that monitors a volumetric area defined in depth, width, and height. As shown in FIG. 1, this area includes both a warning zone and an alarm zone. (par. 25). If the person simply travels from the secure area into the public area and continues on their way, as indicated by line X9, no warning or alarm is given. When either an alarm or warning is sounded, the event is logged in at workstation 20 so operators of the system have a history of activity at that site readily available. This described hereinafter (par. 45).);731152592.1Preliminary Amendment modifying the presented information in accordance with the status of a warning device associated with the detection system to alert the user when the warning device indicates a detection event (Brunetti et al. US 20090237247 abstract; paragraph [0008]-[0009]; [0025]-[0028]; [0030]; [0038]; [0045]; [0047]; [0050]-[0054]; [0059]-[0064]; figures 1-6 and 9; Each module 12 has three light emitting diodes (LEDs) 22a-22c on its front panel 24. One diode is green when "on", one is yellow when "on", and the third is red when "on". When the green LED is "on" it means that the module has power. If it is "off", it means the module does not have power and an alert is generated at a display on workstation 20. If the yellow LED is "on", it means that each sensor has power. If it is "off", it means one of the sensors is not functioning properly and, again, an alert is generated on the workstation display. If the red LED is "on", it means that an alarm indication has been generated by the module. An alarm indicator is illuminated on the workstation display, and audible tones are triggered. The red LED remains "on" until a manual RESET button on the workstation display is pressed. If the red LED is "off", it means no alarm event has occurred.); a user operating a user interface to indicate whether the detection event was the result of an unintentional action or an intentional action in response to the presentation of the detection event (Brunetti et al. US 20090237247 paragraph [0026]-[0028]; [0030];[0059]-[0064]; figures 1-6 and 9; An "override" button 72 is provided for use in situations where a known person (or object) has been authorized to pass through the detection zone the wrong way. Examples include law enforcement or emergency response personnel who must quickly gain access to the secured area. The override button allows the operator to silence the audible tones and to suppress the visual indicators temporarily. The sensors will continue to function, and the associated event data will be recorded to the DVR (par. 64).  According to the cited passages and figures, the system clearly shows the alarm generate when it detects the event. A operator intentional to press the override button when there is a known person or object has been authorized to pass through the detection zone.); whereupon data relating to the detection event is automatically stored in a memory unit if the detection event has been indicated through the user interface to be the result of [[an]] the unintentional action (Brunetti et al. US 20090237247 paragraph [0025]-[0028]; [0030]; [0038]; [0045]; [0047]; [0051]-[0054]; [0059]-[0064]; figures 1-6 and 9; When either an alarm or warning is sounded, the event is logged in at workstation 20 so operators of the system have a history of activity at that site readily available (par. 45). The event display log shown in FIG. 9 includes a number of entries. The log first includes "Event" entries which are provided in chronological order beginning with the most recent event. Entries are color coded so that, for example, the word "Alarm" under the event entry is displayed in red, while a "Warning" entry is displayed in amber. This makes it easy for an operator to readily distinguish between the types of events. Next, the log displays the date and time the event occurred (par. 52).  According to the cited passages and figures, the system clearly shows every event has been logged into the system. Therefore, all the event is logged whether the result unintentional or intentional.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Kopp and Brunetti et al. by comprising the teaching of Brunetti et al. into the method of Kopp.  The motivation to combine these arts is provide an override button from Brunetti et al. reference into Kopp reference so the user can turn off the alarm when the event is not harmful.
Regarding claim 59, the combination of Kopp and Brunetti et al. disclose A method according to claim 58, further including the step of: displaying presented information on a monitor (Brunetti et al. US 20090237247 paragraph [0025]-[0028]; [0030]; [0038]; [0045]; [0047]; [0051]-[0054]; [0059]-[0064]; figures 1-6 and 9; When event analysis is performed, operators can review event imagery, print out screenshots, and print event log data. As shown in FIG. 9, RAMS display 50 includes a series of buttons beneath display screen 53 for controlling viewing of the event imagery. As noted full-color, high resolution event imagery is shown on display screen 53. Also as previously noted, captured event is replayed on the screen, in a continuous loop of imagery, until the system is reset (par. 61). During a replay, the operator can freeze the display using a "play/pause" button 64, and can print any selected frame of video using a "print image" button 66. Pushbuttons 68 and 70 for "back" and "fwd" respectively allows the operator to move the playback frame-by-frame so to precisely select the best frame, or frames, for best viewing the intruder or tossed object. When the loop of imagery is paused by the operator, the "print image" function is activated so then pushing button 66 will cause the frame of imagery currently shown on display screen 53 to be printed (par. 62).). 
Regarding claim 61, the combination of Kopp and Brunetti et al. disclose A method according to claim 58, wherein a log file is generated that includes a set of the stored data relating to a range of unintentional events that is suitable for exporting from the device as a digital or printed record (Brunetti et al. US 20090237247 paragraph [0025]-[0028]; [0030]; [0038]; [0045]; [0047]; [0051]-[0054]; [0059]-[0064]; figures 1-6 and 9; The event display log shown in FIG. 9 includes a number of entries. The log first includes "Event" entries which are provided in chronological order beginning with the most recent event. Entries are color coded so that, for example, the word "Alarm" under the event entry is displayed in red, while a "Warning" entry is displayed in amber (par. 52).  The contents of log 54 are printed by pressing a "print log" button 60 (par. 53). When event analysis is performed, operators can review event imagery, print out screenshots, and print event log data. As shown in FIG. 9, RAMS display 50 includes a series of buttons beneath display screen 53 for controlling viewing of the event imagery. As noted full-color, high resolution event imagery is shown on display screen 53. Also as previously noted, captured event is replayed on the screen, in a continuous loop of imagery, until the system is reset (par. 61).).  
Regarding claim 62, the combination of Kopp and Brunetti et al. disclose A method according to claim 58, wherein the user is prompted to select a date range for use in generating the log file (Brunetti et al. US 20090237247 paragraph [0010]; [0025]-[0028]; [0030]; [0038]; [0045]; [0047]; [0051]-[0054]; [0059]-[0064]; figures 1-6 and 9; As a method, the invention includes automatic archiving of alarm event data and imagery. This information is date and time stamped, and the location is also recorded (par. 10). The event display log shown in FIG. 9 includes a number of entries. The log first includes "Event" entries which are provided in chronological order beginning with the most recent event. Entries are color coded so that, for example, the word "Alarm" under the event entry is displayed in red, while a "Warning" entry is displayed in amber (par. 52). Events are stored in event log 54 for a predetermined amount of time after the event has occurred (par. 63). As show in the figure 9, the system clearly shows the user can select the date on the event log to play the event.).  
Regarding claim 64, the combination of Kopp and Brunetti et al. disclose A method according to claim 58, wherein at least part of the data that is stored is obtained from the detection system (Brunetti et al. US 20090237247 paragraph [0010]; [0025]-[0028]; [0030]; [0038]; [0045]; [0047]; [0051]-[0054]; [0059]-[0064]; figures 1-6 and 9; As a method, the invention includes automatic archiving of alarm event data and imagery. This information is date and time stamped, and the location is also recorded (par. 10). The event display log shown in FIG. 9 includes a number of entries. The log first includes "Event" entries which are provided in chronological order beginning with the most recent event. Entries are color coded so that, for example, the word "Alarm" under the event entry is displayed in red, while a "Warning" entry is displayed in amber (par. 52). Events are stored in event log 54 for a predetermined amount of time after the event has occurred (par. 63).).  
Regarding claim 65, the combination of Kopp and Brunetti et al. disclose A method according to claim 58, wherein the data includes data obtained from elsewhere other than the detection system (Brunetti et al. US 20090237247 paragraph [0010]; [0025]-[0028]; [0030]; [0038]; [0045]; [0047]; [0051]-[0054]; [0059]-[0064]; figures 1-6 and 9; Events are stored in event log 54 for a predetermined amount of time after the event has occurred. After this time, event data can be retrieved by accessing DVR 34 directly and downloading the desired data. As noted, screen shots and other relevant event data can be printed to aid in event analysis and intruder apprehension using printer 36 (par. 63). According to the cited passages and figures, examiner interpreted the data can retrieve from the DVR is known as elsewhere.).  
Regarding claim 67, the combination of Kopp and Brunetti et al. disclose A method according to claim 58, further comprising the step of modifying the presented information in accordance with at least one operating characteristic of the detection system (Kopp US 20160131788 paragraph [0044]; [0052]-[0054]; [0071]-[0075]; As another aspect, the access opening permits an object to be present at the access opening, the arrangement including a presence sensing arrangement configured to determine presence of the object at the access opening. As another aspect, the processor is configured to modifying the safety response as a function of the determined presence of the object. As another aspect, the presence sensing arrangement includes at least one photoelectric emitter-detector device. As another aspect, the object is a person (par 73). As some other aspects, the following are provided: a magnetic resonance compatible apparatus capable of detecting and recording the occurrence of ferromagnetic objects entering the MRI room. The apparatus includes an optical ferromagnetic incident logger and an augmented ferromagnetic detector array. The optical ferromagnetic incident logger is activated by the specially augmented ferromagnetic detector array when a ferromagnetic object attempts to enter the MRI magnet room and visually records images immediately before the attempted entry as well as immediately after the incident (par. 74).).
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Kopp US 20160131788, in view of Brunetti et al. US 20090237247 and further in view of Keene US 20040135687.
Regarding claim 60, the combination of Kopp and Brunetti et al. teach all the limitation in the claim 59.
The combination of Kopp and Brunetti et al. do not explicitly teach A method according to claim 59, wherein the displayed information includes a visual representation of one or more parts of the detection system.
Keene US 20040135687 teaches A method according to claim 59, wherein the displayed information includes a visual representation of one or more parts of the detection system (Keene US 20040135687 abstract; paragraph [0015]-[0016]; [0025]-[0027]; [0059]-[0060]; [0084]; figures 1-5; The digital latch (16) is used to trigger one or more warning devices such as an audible alarm (20) and a visual alarm (22). Depending on the circumstances it may be appropriate to have one of these alarms. All of these functions may be constructed in a single unit to be mounted on a wall or on a stand that is fixed to the floor as appropriate. The unit incorporates outputs to activate external components, for example remote audible and visual alarm devices (24) that are mounted above the door to a MRI room so the person can see the visual alarm (24) directly in front of them although the sensor unit would be by their side (par. 60).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Kopp and Brunetti et al. with Keene US 20040135687 by comprising the teaching of Keene US 20040135687 into the method of Kopp and Brunetti et al..  The motivation to combine these arts is provide a visual alarm from Keene US 20040135687 reference into Kopp and Brunetti et al. reference so the user can easily notice the event by the visual.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kopp US 20160131788 in view of Brunetti et al. US 20090237247 and further in view of Nishikado et al. US 20180233013.
Regarding claim 63, the combination of Kopp and Brunetti et al. teach all the limitation in the claim 58.
The combination of Kopp and Brunetti et al. do not explicitly teach A method according to claim 58, wherein data is not stored when the user input indicates that the detection event was the result of [[an]] the intentional action.
Nishikado et al. teach A method according to claim 58, wherein data is not stored when the user input indicates that the detection event was the result of [[an]] the intentional action (Nishikado et al. US 20180233013 paragraph [0093]; [0098]; figures 1-10; In the step 33, in the administration sever SV, the SV observation processing part 222 registers a flag “1” in an action field 56-SV in a record which registers a sensor ID contained in the received action notification communication signal in a sensor ID field 51-SV, and causes the SV communication IF section 21 to send, by means of a simultaneous communication, an action unnecessary notification communication signal serving as a communication signal of suspending a display of observational information about a subject Ob to whom an action intention directs by the action notification communication signal having been received in the step 31, and then finishes the operation for deleting the display screen image. In order to specify an observational information screen image 52a (52b) to be deleted, the action unnecessary notification communication signal contains a sensor ID contained in the action notification communication signal having been received in the step 31, information (a command, observational information screen image deletion instruction information, an observational information screen image deletion command) representing an instruction (command, order) for deleting an observational information screen image 52a (52b) in connection with a sensor unit SU corresponding to the sensor ID, and action intention receipt information for registration of the flag “1” in the action field 56-SV of the terminal device SP, TA having received the observational information screen image deletion communication signal (par. 98). According to the cited passages and figures, the system deleted action notification when it determines the notification is unnecessary. In another word the system does not save the notification.).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Kopp and Brunetti et al. with Nishikado et al. by comprising the teaching of Nishikado et al. into the method of Kopp and Brunetti et al..  The motivation to combine these arts is provide an operation for deleting the display image from Nishikado et al. reference into Kopp and Brunetti et al. reference so the user can remove the unnecessary action from the storage.
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Kopp US 20160131788 in view of Brunetti et al. US 20090237247 and further in view of Molyneaux et al. US 20070132581.
Regarding claim 66, the combination of Kopp and Brunetti et al. teach A method according to claim 58, in which the data includes the time of the event, a still or video recording of [[the]] an area that is protected by the ferromagnetic detection system (Brunetti et al. US 20090237247 paragraph [0010]; [0025]-[0028]; [0030]; [0037]-[0038]; [0045]; [0047]; [0051]-[0054]; [0059]-[0064]; figures 1-6 and 9; wo-dimensional monocular sensors, such as television cameras and the like, can accurately process x and y data, but they cannot distinguish between different levels (the z plane). For example, they cannot differentiate between an object on the ground and an object six feet off the ground. Unlike the monocular, two-dimensional imaging sensors conventionally employed in video detection systems, the sensor 16 used in RAMS 10 employs a stereovision sensor that examines a volume of space (x, y, and z axes). In one embodiment, the sensor employs two axially offset lenses L1, L2 in FIGS. 3 and 4 that capture different views of the object (i.e., a person entering passageway P) (par. 37).).
The combination of Kopp and Brunetti et al. do not explicitly teach and/or the magnitude of the signal that triggered the event.
Molyneaux et al. teach and/or the magnitude of the signal that triggered the event (Molyneaux et al. US 20070132581 paragraph [0016]-[0020]; [0022]-[0023]; [0035]; figures 1-8; Embodiments of the invention relate to a detector that alerts a person if a ferrous object is entering the vicinity of a Magnetic Resonance Imaging (MRI) magnet. Additional embodiments can provide a warning if a person approaches a certain magnitude of magnetic field (par. 16).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Kopp and Brunetti et al. with Molyneaux et al.   by comprising the teaching of Molyneaux et al. into the method of Kopp and Brunetti et al..  The motivation to combine these arts is provide magnitude of magnetic field detection level from Molyneaux et al. reference into Kopp and Brunetti et al. reference so the warning can be provided to the user when they approach near the certain magnitude of magnetic field.
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Kopp US 20160131788 in view of Brunetti et al. US 20090237247 and further in view of Wooliscroft US 20130285810.
Regarding claim 68, the combination of Kopp and Brunetti et al. teach all the limitation in the claim 67.
The combination of Kopp and Brunetti et al. do not explicitly teach A method according to claim 67, wherein the at least one operating characteristic includes whether a door associated with the detection system is in an open or closed state.
Wooliscroft teaches A method according to claim 67, wherein the at least one operating characteristic includes whether a door associated with the detection system is in an open or closed state (Wooliscroft US 20130285810 paragraph [0018]-[0021]; [0036]; [0043]; [0075]-[0077]; [0086]; figures 1-10; In use, the secondary sensing apparatus may be fixed in a position adjacent a doorway of a room to be protected, such as a doorway into a room containing an MRI machine. The zones of detection of the two secondary sensors may be arranged such that at any time and for any position of the door between fully open and fully closed the door is only detected in one of the secondary sensor zones (par. 20). The door position sensor 700 is secured to the doorframe and detects when the door is open or closed (par. 86).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Kopp and Brunetti et al. with Wooliscroft by comprising the teaching of Wooliscroft into the method of Kopp and Brunetti et al..  The motivation to combine these arts is provide a sensor to detect when the door open or close from Wooliscroft reference into Kopp and Brunetti et al. reference so the system can detect the object pass through the door when the door open.
Allowable Subject Matter
Claims 35, 38-39 and 42-57 are allowed once the 112 rejection are corrected.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 35, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 35 "A monitoring system for use in combination with a detection system of the kind that generates a warning signal to indicate a detection event when the detection system detects a detectable object; the monitoring system comprising: a processor configured to present information to a user to alert the user when the warning signal indicates [[a]] the detection event; a user interface configured to accept a user input in response to the presentation of the detection event that generates a user generated signal indicative of whether the detection event was the result of an unintentional action or an intentional action; and a display by which the processor presents the information to the user by modifying one or more images presented on the display according to the status of the warning signal, wherein the display and the user input is located remotely from the detection system where the detection system is otherwise not visible to a user; wherein the detection system is a ferromagnetic detection system and the detectable object is a ferromagnetic object; wherein the detection system is fitted to a doorway to an MRI room to protect the doorway and the display is located in a control room remote from the doorway; wherein the processor is further configured to automatically store data relating to the detection event in a memory unit when the user generated signals indicates that the detection event was the result of [[an]]the unintentional action; and wherein the monitoring system does not control the operation of the detection system and/or the monitoring system does not affect the operation of the detection system.".
Prior arts of record fail to disclose “A monitoring system for use in combination with a detection system of the kind that generates a warning signal to indicate a detection event when the detection system detects a detectable object; the monitoring system comprising: a processor configured to present information to a user to alert the user when the warning signal indicates [[a]] the detection event; a user interface configured to accept a user input in response to the presentation of the detection event that generates a user generated signal indicative of whether the detection event was the result of an unintentional action or an intentional action; and a display by which the processor presents the information to the user by modifying one or more images presented on the display according to the status of the warning signal, wherein the display and the user input is located remotely from the detection system where the detection system is otherwise not visible to a user; wherein the detection system is a ferromagnetic detection system and the detectable object is a ferromagnetic object; wherein the detection system is fitted to a doorway to an MRI room to protect the doorway and the display is located in a control room remote from the doorway; wherein the processor is further configured to automatically store data relating to the detection event in a memory unit when the user generated signals indicates that the detection event was the result of [[an]]the unintentional action; and wherein the monitoring system does not control the operation of the detection system and/or the monitoring system does not affect the operation of the detection system.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 38-39 and 42-57 depend on and further limit of independent claim 35, therefore claims 38-39 and 42-57 are considered allowable for the same reason.
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. In the remark applicant argues in substance:
Applicant argument: Applicant has used a similar argument for amendment of independent claim 35 could be made with respect to independent claim 58.  Mainly the mutual argument that independent claim 35 and claim 58 have in common as follow “a user operating a user interface to indicate whether the detection event was the result of an unintentional action or intentional action in response to the presentation of the event”.
Examiner response:  Examiner respectfully disagree with applicant because independent claim 35 has been amended and overcome the current rejection.  However, independent claim 58 still remain the same and examiner still use the same arts of record to reject independent claim 58 as cite above. Examiner respectfully submit that Kopp and Brunetti et al. do teach “a user operating a user interface to indicate whether the detection event was the result of an unintentional action or intentional action in response to the presentation of the event” (Brunetti et al. US 20090237247 paragraph [0026]-[0028]; [0030]; [0038]; [0045]; [0047]; [0051]-[0054]; [0059]-[0064]; figures 1-6 and 9; An "override" button 72 is provided for use in situations where a known person (or object) has been authorized to pass through the detection zone the wrong way. Examples include law enforcement or emergency response personnel who must quickly gain access to the secured area. The override button allows the operator to silence the audible tones and to suppress the visual indicators temporarily. The sensors will continue to function, and the associated event data will be recorded to the DVR (par. 64).  According to the cited passages and figures, the system clearly shows the alarm generate when it detects the event. A operator intentional to press the override button when there is a known person or object has been authorized to pass through the detection zone. When either an alarm or warning is sounded, the event is logged in at workstation 20 so operators of the system have a history of activity at that site readily available (par. 45). The event display log shown in FIG. 9 includes a number of entries. The log first includes "Event" entries which are provided in chronological order beginning with the most recent event. Entries are color coded so that, for example, the word "Alarm" under the event entry is displayed in red, while a "Warning" entry is displayed in amber. This makes it easy for an operator to readily distinguish between the types of events. Next, the log displays the date and time the event occurred (par. 52).  According to the cited passages and figures, the system clearly shows every event has been logged into the system. Therefore, all the event is logged whether the result unintentional or intentional.).  According to the cited passages and figures, examiner interpreted the people can pass through a gate unintentional with the metal object that trigger the alarm and the monitor personnel can intentional silence the alarm for the law enforcement or emergency personnel. The system clearly shows the log that can store every event whether intentional or unintentional.  Since arts of record still read on the claim invention, therefore the rejection is maintaining. Please see above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683